                         IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF UTAH

MARVIN JAY HUNT and COLBY ELIAS
HUNT,

               Plaintiffs,

       vs.
                                                         MEMORANDUM DECISION AND
IRON COUNTY, a body corporate and politic                        ORDER
of the State of Utah; Iron County Sheriff
MARK O. GOWER, individually, and in his
official capacity; Deputy DAN RADDATZ,                          Case No. 2:15-CV-00700
individually and in his official capacity;
Deputy JEFF HUMPHRIES, individually and
in his official capacity; Iron County Attorney                   Judge Clark Waddoups
SCOTT GARRETT, individually, and in his
official capacity; STATE OF UTAH, by and
through its state prosecutor, Iron County
Attorney, Scott Garrett, and; JOHN/JANE
DOES I through X,

               Defendants.

                                        INTRODUCTION

       Ranchers in southwestern Utah frustrated by a neighbor’s difficult roaming stallion

finally took matters into their own hands when they corralled and castrated the problem horse in

April, 2013. This action led to criminal charges of Wanton Destruction of Livestock against the

plaintiffs in Iron County, as well as the lawsuit pending before this court. 1 Originally filed in

2015 while their criminal prosecutions were pending in state court, plaintiffs amended this



1
 The factual background is lengthy, well known to the parties, and outlined in the decision of the
Utah Court of Appeals. See State of Utah v. Hunt, 2018 UT App 222 (Utah Ct. App. 2018). It
will not be repeated here.
                                                  1
§ 1983 action as a matter of right three months later. (ECF No. 3.) In both initial complaints,

plaintiffs sought for this court to certify an issue of first impression to the Utah Supreme Court,

namely, that a legitimate finding of probable cause for the criminal charges against them depends

on a determination of the animal’s ownership by a brand inspector that complies with various

statutory provisions of the Utah Livestock Brand and Anti-Theft Act.

       Defendants moved to dismiss the amended complaint for two reasons. (ECF No. 6.) First,

they alleged that plaintiffs would have a full and fair opportunity to litigate their statutory

ownership arguments in the pending state criminal cases, such that Younger abstention applied

and certification of the state issue was not necessary. Second, they alleged that plaintiffs’

complaint otherwise failed to state a claim for relief under Rule 12(b)(6). The following day,

defendants also answered the amended complaint. (ECF No. 7.)

       Plaintiffs filed additional motions that led to the procedural posture now before the court.

First, plaintiffs moved to amend (the court refers to this proposed complaint as “the first

proposed second amended complaint”). (ECF No. 11.) Second, plaintiffs filed a motion for Rule

11 sanctions against defendants (ECF No. 25) and third, plaintiffs filed a conditional motion to

stay defendants’ Rule 12(b)(6) motion to dismiss in the event that the court exercised Younger

abstention. (ECF No. 30.) A hearing was held on these motions. Following the hearing, the court

granted the motion to stay this action until the underlying criminal prosecutions were completed

and all appeals exhausted. The court also deferred ruling on the motion to dismiss (ECF No. 6)

and the motion to amend the complaint (ECF No. 11), but denied the motion for sanctions. (ECF

No. 25.)




                                                   2
         Plaintiffs’ criminal prosecutions and appeals became complete in 2018, when the Utah

Court of Appeals issued its decision 2 and plaintiffs did not petition for review by the Utah

Supreme Court. Plaintiffs withdrew their first motion to amend the complaint and filed a second

motion to amend the complaint (ECF No. 47). This proposed amended complaint was

subsequently revised twice, (ECF No. 50 and ECF No. 57-1), and the court refers to the proposal

at ECF No. 57-1 as the “second proposed Second Amended Complaint.”

         Plaintiffs also filed a motion to lift the stay that had been in place while the underlying

criminal matters and appeals were pending. Defendants did not object and the motion is

GRANTED. (ECF No. 46.) The court does not believe that additional oral argument would be

helpful in reaching its decision on the remaining motions. Accordingly, consistent with

DUCivR7-1(f), the motions will be determined by the court on the basis of the previous

arguments and the written memoranda of the parties.

                                       MOTION TO AMEND

         Defendants argue that the court should decide their deferred motion to dismiss prior to

considering the rather moving target of plaintiffs’ motion to amend the complaint, including the

various iterations of those proposed amended complaints. On one hand, it would be a more

efficient use of the court’s resources to consider the latest iteration of plaintiffs’ second proposed

Second Amended Complaint (ECF No. 57-1), because the resolution of the underlying criminal

cases and appeal prompted plaintiffs to eliminate all references in earlier complaints to the

statutory arguments about how to determine ownership of horses as well as to eliminate two




2
    State of Utah v. Hunt, 2018 UT App 222 (Utah Ct. App. 2018).
                                                   3
other claims outright. 3 On the other hand, plaintiffs’ second proposed Second Amended

Complaint problematically contains the statement that it does not stand alone, but rather “re-

allege[s] and incorporate[s] by this reference any and all previous allegations set forth in

previous pleadings, if applicable, including all previous factual allegations and all allegations

regarding the legal bases and applicable law regarding Plaintiff(s)’ claims.” (Second proposed

Sec. Am. Compl. ¶ 12, ECF No. 57-1.)

        Ultimately, the court did examine the factual allegations in all versions of the complaint

in deciding defendants’ motion to dismiss (excluding the two eliminated causes of action).

Because no version of the existing or proposed complaints survives defendants’ motion to

dismiss, see infra, the court DENIES plaintiffs’ motion to amend the complaint. (ECF No. 47.)

                                      MOTION TO DISMISS

        Dismissal under Rule 12(b)(6) “is appropriate only if the complaint, viewed in the light

most favorable to plaintiff, lacks enough facts to state a claim to relief that is plausible on its

face.” United States ex rel. Conner v. Salina Regional Health Center, Inc., 543 F.3d 1211, 1217

(10th Cir. 2018). A claim is plausible on its face “when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (citing Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 556 (2007)). “Mere ‘labels and conclusions’ and ‘a formulaic recitation of the elements of a

cause of action’ will not suffice.” Khalik v. United Air Lines, 671 F.3d 1188, 1191 (10th Cir.

2012) (citing Twombly, 550 U.S. at 555). Thus, factually unsupported conclusory allegations do

3
 Compared to the First Amended Complaint (ECF No. 3), plaintiffs’ second proposed Second
Amended Complaint eliminates a First Amendment free exercise of religion claim and a claim
for Deliberate Indifference. (ECF No. 57-1.) The second proposed Second Amended Complaint
adds no new causes of action.
                                                   4
not state a claim for relief. Erickson v. Pawnee County Bd. of County Com’rs, 263 F.3d 1151

(10th Cir. 2001). Additionally, the complaint must “make clear exactly who is alleged to have

done what to whom, to provide each individual with fair notice as to the basis of the claims

against him or her.” Robbins v. Oklahoma, 519 F.3d 1242 (10th Cir. 2008).

       “[I]n general, a motion to dismiss should be converted to a summary judgment motion if

a party submits, and the district court considers, materials outside the pleadings.” Prager v.

LaFaver, 180 F.3d 1185, 1188 (10th Cir. 1999). Here, both parties submitted materials outside of

the pleadings. The court need not convert a motion to dismiss to a motion for summary

judgment, however, to consider facts subject to judicial notice, such as court files and records

and facts which are a matter of public record. Grynberg v. Koch Gateway Pipeline Co., 390 F.3d

1276, 1279 n.1 (10th Cir. 2004). The court takes judicial notice only of the underlying state case

pleadings, dockets, and decisions and thus does not convert this motion to dismiss to a summary

judgment motion.

       1. First Amendment Retaliation Claim

       A claim for retaliation under the First Amendment requires plaintiffs to plead that they

engaged in conduct protected under the First Amendment, that adverse action was taken against

them that would deter a person of ordinary firmness from continuing to engage in that speech or

conduct, and that the adverse action taken against them was “substantially motivated as a

response to the plaintiff[s’] exercise of constitutionally protected conduct.” Klen v. City of

Loveland, Colo., 661 F.3d 498, 508 (10th Cir. 2011). See also Van Deelen v. Johnson, 497 F.3d

1151, 1155–56 (10th Cir. 2015).




                                                  5
       Both plaintiffs’ first amended and proposed second amended complaints allege that

plaintiffs repeatedly petitioned Iron County government officials for redress of grievances

related to estray or feral horses as well as related to the horses of their neighbor, Mr. Allen

Bailey, and Bailey’s alleged vandalism, theft, and threats. Plaintiffs’ speech and/or expressions

of this type is protected under the First Amendment. Van Deelen, 497 F.3d at 1156. The

complaints go on, however, to allege that eventually, on or about April 27, 2013, plaintiffs

knowingly took matters into their own hands and castrated some of the feral, estray horses, as

well as Mr. Bailey’s problematic pinto stallion. (First Am. Compl. ¶ 52, ECF No. 2; second

proposed Sec. Am. Compl. ¶ 20, ECF No. 57-1.) After this incident, both complaints allege that

Iron County government officials began to engage in a host of adverse actions against plaintiffs,

including arresting, searching, seizing, detaining, and prosecuting them for Wanton Destruction

of Livestock, warning them that they could be charged with witness tampering or obstruction of

justice if they attempted to contact or engage in settlement discussions or negotiations with Allen

Bailey—who was a witness and a victim in the criminal prosecutions—and in doing so that

defendants injured them by violating their First, Fourth, Fifth, and Fourteenth Amendment

constitutional rights. (First Am. Compl. ¶¶ 125-128, ECF No. 2; second proposed Sec. Am.

Compl. ¶¶ 60-62, ECF No. 57-1.)

       Plaintiffs’ First Amendment retaliation cause of action must fail because, on the face of

the complaints, the specific adverse actions about which plaintiffs complain arose only after

April 27, 2013 from plaintiffs’ constitutionally unprotected conduct, namely, from plaintiffs

knowingly castrating horses that did not belong to them. Under Utah law, this was criminal

activity and not speech or expressive activity protected by the First Amendment. Furthermore,


                                                  6
the required nexus between the adverse actions defendants allegedly took and “the plaintiff’s

exercise of constitutionally protected conduct,” Klen, 661 F.3d at 508, is missing. Plaintiffs have

not adequately pled that the injuries they suffered as a result of defendants’ adverse actions were

substantially motivated in response to plaintiffs’ protected, rather than unprotected, speech or

activities. As a result, the plaintiffs’ First Amendment retaliation cause of action fails to state a

claim upon which relief can be granted and must be dismissed. 4

       2. Warrantless search, seizure, arrest, detention of persons and property under the
          Fourth and Fourteenth Amendments

       Plaintiffs allege violations of the Fourth and Fourteenth Amendments based on

allegations that defendants lacked probable cause to search, seize, arrest, or detain plaintiffs or

their property. As previously noted, plaintiffs’ second proposed Second Amended Complaint

abandons the “Brand Certification of Livestock” requirement as an obstacle to probable cause,

which was thoroughly litigated in state court where plaintiffs’ arguments did not prevail. Instead,

plaintiffs now argue that probable cause did not exist because law enforcement officers relied on

Allen Bailey’s statements of the value of the horses castrated by plaintiffs to justify a warrantless

felony arrest rather than charging them with a misdemeanor. This argument is based on

allegations in all versions of plaintiffs’ complaints. (Compl. ¶ 74, ECF No. 2; First Am. Compl. ¶

74, ECF No. 3; first proposed Sec. Am. Compl. ¶ 74, ECF No. 11-1; and second proposed Sec.

Am. Compl. ¶¶ 23, 40, 73; ECF No. 57-1.)

       Defendants argue that these claims are precluded because the Utah state courts have fully

reviewed and ruled in their favor on plaintiffs’ probable cause arguments, and in any event, there


4
 Plaintiffs’ First Amendment retaliation cause of action is claim two in both the First Amended
Complaint and the second proposed Second Amended Complaint.
                                                   7
was probable cause under the Fourth Amendment. Plaintiffs argue that the state court used an

improper probable cause standard and thus their probable cause arguments are not precluded.

               a. Probable Cause Standard

       The court first considers whether the Utah courts evaluated probable cause under the

proper standard. Calling Utah’s bindover probable cause standard “meager,” plaintiffs cite State

v. Clark, 20 P.3d 300, 2001 UT 90 (2001), State v. Ramirez, 289 P.3d 444, 2012 UT 59 (2012),

and State v. Jones, 365 P.3d 1212, 2016 UT 4 (2016) in support of their argument that Utah

evaluates probable cause under a standard less rigorous than the standard required for Fourth

Amendment purposes.

       In Clark, the Utah Supreme Court reversed a district court order quashing a magistrate’s

order binding the defendants over for trial. The Court described the probable cause standard the

prosecution must meet at a preliminary hearing as “sufficient evidence to establish that the crime

charged has been committed and that the defendant has committed it.” 2001 UT ¶ 10. The Court

acknowledged that it had previously described this standard using various approaches, including

“more than is required to establish probable cause for arrest,” id. at ¶ 11, less than that required

to “establish a prima facie case against defendant” and also “less than would prove the defendant

guilty beyond a reasonable doubt,” id., and “lower, even, than a preponderance of the evidence

standard applicable to civil cases.” Id. At the time of this 2001 case, the Court summarized its

prior precedent as placing “the level of proof necessary to support a preliminary hearing

bindover somewhere between the reasonable belief necessary to support a warrant and the

preponderance of the evidence standard applicable in the civil context.” Id.




                                                  8
       Contrary to plaintiffs’ argument, this case does not demonstrate that Utah’s probable

cause standard to bind a defendant over for trial is less than Fourth Amendment probable cause.

The standard stated in Clark is at least as high as the standard required by the Fourth

Amendment. Nor do the Ramirez and Jones cases state a lesser probable cause standard,

notwithstanding plaintiffs’ selective quotations about the “lowness” of the bindover standard.

(Pls.’ Reply Mem. 4, ECF No. 57.) As did the Utah Supreme Court in Clark, in Jones the Court

emphasized that magistrate judges at a bindover hearing are not authorized “to second-guess the

prosecution’s evidence by weighing it against the totality of the evidence in search of the most

reasonable inference to be drawn therefrom.” Jones, 2016 UT at ¶ 21. Compare Clark, 2001 UT

at ¶ 14 (clarifying that while the preponderance of the evidence standard requires weighing

evidence, it is improper to weigh the evidence “at the preliminary hearing stage of a criminal

proceeding.”) with Ramirez, 2012 UT at ¶ 17 (“It is not the court’s role in a preliminary hearing

to hold the prosecution to the presentation of a comprehensive or ‘best’ case against the accused,

[or to] weigh[] competing inferences and engag[e] in factfinding.”)

       Rather, all three cases relied on by plaintiffs emphasize the reasonable reliability standard

plaintiffs agree is the correct Fourth Amendment probable cause standard. See Jones, 2016 UT at

¶ 42 (“The operative standard, again, is simply whether a reasonable officer, viewing the

evidence in the light most favorable to the prosecution, could possibly conclude that each

element of the offense in question was committed by defendant.”); Ramirez, 2012 UT at ¶ 9

(“All that is required is reasonably believable evidence—as opposed to speculation—sufficient

to sustain each element of the crime(s) in question.”); Clark, 2001 UT at ¶ 15 (“We hold that to




                                                 9
prevail at a preliminary hearing, the prosecution must still produce believable evidence of all the

elements of the crime charged.”)

       These statements echo statements made by the United States Supreme Court in Fourth

Amendment probable cause cases cited to us by plaintiffs as examples of the proper standard.

For example, in Beck v. Ohio, constitutionally valid probable cause is found when “at that

moment the facts and circumstances within [the officers’] knowledge and of which they had

reasonably trustworthy information were sufficient to warrant a prudent man in believing that the

petitioner had committed or was committing an offense.” 5 379 U.S. 89, 91 (1964). Tenth Circuit

precedent cited by plaintiffs state the probable cause standard similarly. “‘Probable cause exists

if facts and circumstances within the arresting officer’s knowledge and of which he or she has

reasonably trustworthy information are sufficient to lead a prudent person to believe that the

arrestee has committed or is committing an offense.’” Olsen v. Layton Hills Mall, 312 F.3d 1304,

1312 (10th Cir. 2002) (quoting Jones v. City & County of Denver, 854 F.2d 1206, 1210 (10th

Cir. 1988). Relevant here, Olsen emphasized that while a court may evaluate probable cause

based on such factors as whether “the officer reasonably interviewed witnesses readily available

at the scene, whether he investigated basic evidence or whether he inquired if a crime had been

committed at all,” id., “none of these factors is dispositive or indeed necessary to the inquiry.”

Id. Instead, “[t]he primary concern is whether a reasonable officer would have believed that




5
 The court does not utilize Tennessee v. Gardner, 471 U.S. 1 (1985), as suggested by plaintiff,
because that was a case involving officer use of deadly force, which is not at issue here.
                                                 10
probable cause existed to arrest the defendant based on the ‘information possessed by the

[arresting] office[r]’.” Id. (quoting Anderson v. Creighton, 483 U.S. 635, 643 (1987). 6

       Based on all of the foregoing, the court concludes that Utah’s probable cause standard for

a preliminary “bindover” hearing is at least equivalent to the probable cause standard under the

Fourth Amendment. Minor differences in word choice notwithstanding, the cases set forth

essentially the same requirements. Having thus concluded, the court cannot consider plaintiffs’

arguments that the state court improperly applied the standard to them until it considers whether

issue preclusion prevents plaintiffs from claiming insufficiency of constitutionally valid probable

cause when the state court has already reviewed and ruled that probable cause existed.

               b. Review of Probable Cause Determination is Barred by Issue Preclusion

       Issue preclusion prevents a party from relitigating any “issue once it has suffered an

adverse determination on the issue, even if the issue arises when the party is pursuing or

defending against a different claim.” Park Lake Resources Ltd. Liability v. U.S. Dep’t of

Agriculture, 378 F.3d 1132, 1136 (10th Cir. 2004). The court begins by examining the first of

four elements of issue preclusion, namely, whether “the issue previously decided is identical

with the one presented in the action in question.” Id. In this action, plaintiffs ask the court to

decide that defendants lacked probable cause to search, seize, arrest, or detain plaintiffs and/or

their property. At plaintiffs’ November 13, 2013 preliminary hearing in state court in their

criminal cases, after hearing from witnesses including Allen Bailey, a Utah magistrate judge

bound plaintiffs over for trial after finding probable cause to believe that the felony crime of

6
 See also Kerns v. Bader, 663 F.3d 1173 (10th Cir. 2011) (“[T]he relevant question is whether a
‘substantial probability’ existed that the suspect committed the crime, requiring something ‘more
than a bare suspicion.’”) (quoting Taylor v. Meacham, 82 F.3d 1556, 1562 (10th Cir. 1996) and
United States v. Ludwig, 641 F.3d 1243, 125, (10th Cir. 2011)).
                                                  11
Wanton Destruction of Livestock had been committed on April 27, 2013. (See Compl. ¶ 108,

ECF No. 2; First Am. Compl. ¶ 108, ECF No. 3; and first proposed Sec. Am. Compl. ¶ 111, ECF

No. 11-1.) This determination was reviewed at a hearing by a Utah state district judge on January

27, 2015, where again, the court found probable cause to believe the offense had been committed

and denied the motion to quash. (See Compl. ¶ 111, ECF No. 2; First Am. Compl. ¶ 111, ECF

No. 3; and first proposed Sec. Am. Compl. ¶ 114, ECF No. 11-1.) As plaintiffs repeatedly allege

in their complaint, the state court has at least twice decided the issue of probable cause, and not

in their favor. This element of issue preclusion is met.

       Second, the court examines whether “the prior action has been finally adjudicated on the

merits.” Park Lake Resources, 378 F.3d at 1136. The plaintiffs’ Utah state convictions were

challenged on direct appeal, on the grounds of both ownership and value of the castrated horses,

and the Utah Court of Appeals upheld the convictions by decision dated November 29, 2018.

The time for further direct appeal has expired. This element of issue preclusion is met.

       The third element of issue preclusion is whether “the party against whom the doctrine is

invoked was a party, or in privity with a party, to the prior adjudication.” Id. Defendants invoke

the doctrine of issue preclusion against plaintiffs Marvin Jay and Colby Hunt. Marvin Jay Hunt

was a party in the appeal of his state conviction. Colby Hunt was in privity with Marvin Hunt, as

demonstrated by his conditional guilty plea in his state case that was expressly conditioned on

the outcome of Marvin Hunt’s appeal. 7 This element of issue preclusion is met.


7
 The court takes judicial notice of Colby Hunt’s Statement of the Defendant in Support of Guilty
Plea and Certificate of Counsel, and Order, Dkt. No. 189, Utah State case no. 131500548FS. It
may do so without converting defendants’ motion to dismiss to a summary judgment motion
because the plea is a matter of public record in the underlying state court proceeding. Pace v.
Swerdlow, 519 F.3d 1067, 1072 (10th Cir. 2008).
                                                 12
       Finally, the court examines whether “the party against whom the doctrine [of issue

preclusion] is raised had a full and fair opportunity to litigate the issue in the prior action.” Park

Lake Resources, 378 F.3d at 1136. As noted previously, plaintiffs’ complaints repeatedly

acknowledge having challenged probable cause in the underlying state cases. While plaintiffs’

second proposed Second Amended Complaint abandons the “Brand Certification of Livestock”

ownership requirement as an obstacle to probable cause, and instead focuses on the allegedly

improper reliance by law enforcement officers on Allen Bailey’s statements of the value of the

horses castrated by plaintiffs to justify a felony warrantless arrest, the record unquestionably

reveals that plaintiffs had every opportunity to assert value as the basis and grounds for its

probable cause arguments to the magistrate judge, district court judge, and again on appeal.

Plaintiffs argue that “there was little overlap between the substantive facts, issues, claims and

merits of the underlying criminal cases, and constitutional claims in this case, which focuses on

how Plaintiffs were treated by Defendants in terms of applicable constitutional standards and

requirements.” (Mot. to Amend ¶ 5; ECF No. 47.) Plaintiffs are incorrect as to all claims that

depend on probable cause for their support. Plaintiffs had notice and opportunity to be heard on

the issue of probable cause throughout their state court proceedings. The state courts decided that

issue and the Hunts lost.

       All of the elements of issue preclusion are met. Accordingly, this court concludes that all

of plaintiffs’ proposed causes of action challenging probable cause are precluded. The bottom

line is that defendants had testimony supporting sufficient value in the damaged horses to charge

a felony offense. The state courts reviewed and rejected plaintiffs’ challenges that the evidence

was not sufficient. It is irrelevant to the analysis that a jury ultimately accepted that the evidence


                                                  13
did not sustain that value. The evidence has been repeatedly found sufficient to support probable

cause. The majority of plaintiffs’ claims are Fourth and/or Fourteenth Amendment claims based

on the allegation of insufficient probable cause. The court is precluded from considering any of

them, and they are appropriately dismissed. 8

       3. Excessive Bail

       Plaintiffs allege violations of the prohibition against excessive bail in the Eighth

Amendment of the U.S. Constitution. (Compl. ¶ 153, ECF No. 2; First Am. Compl. ¶ 153, ECF

No. 3; first proposed Sec. Am. Compl. ¶¶ 165–69, ECF No. 11-1; second proposed Sec. Am.

Compl. ¶¶ 83–88, ECF No. 57-1.) Plaintiffs’ second proposed Second Amended Complaint also

alleges a violation of Article I, Section 9 of the Utah State Constitution prohibiting excessive bail

and treatment of arrested persons with unnecessary rigor. 9 (Second proposed Sec. Am. Compl. ¶

84, ECF No. 57-1.) Bail was originally set at $10,000, and then reduced by the magistrate to

$5,000 for each plaintiff.

       “Bail is excessive when set at an amount higher than necessary to insure the appearance

of the accused at trial.” Meechaicum v. Fountain, 696 F.2d 790, 791 (1983). Utah’s bail statute

vests discretion in the magistrate or court setting the amount of bail. Utah Code Ann. § 77-20-

1(3). Other than a conclusory allegation that the amount was “excessive,” plaintiffs have not

alleged any facts that could demonstrate that the magistrate abused his discretion in setting the

amount of bail. Nor have plaintiffs alleged that defendants are the parties who set their bail or

8
  The dismissed causes of action in the First Amended Complaint are counts three, four, six, eight
and the portion of nine that relies on insufficient probable cause as a ground for relief. The same
causes of action in the second proposed Second Amended Complaint include counts four, five,
six, eight, and the portion of nine that relies on insufficient probable cause as a ground for relief.
9
  The Utah Supreme Court has previously concluded that the unnecessary rigor clause of the
Utah Constitution is not applicable to bail issues. State v. M.L.C., 933 P.2d 380 (Utah 1997).
                                                 14
negatively affected its amount, because they allege that the magistrate reduced bail

notwithstanding Attorney McUne’s objections. Attorney McUne is not named as a defendant;

rather, plaintiffs seek to hold Attorney Garrett responsible for McUne’s objections, ineffective as

they ultimately were. 10 (Compl. ¶¶ 85, 152–54, ECF No. 2; First Am. Compl. ¶¶ 85, 153–57,

ECF No. 3; first proposed Sec. Am. Compl. ¶¶ 88, 165–69, ECF No. 11-1; and second proposed

Sec. Am. Compl. ¶¶ 25, 83–88, ECF No. 57-1.) Plaintiffs’ failure to allege sufficient non-

conclusory facts to establish a claim that bail was set at an excessive amount, including by a

defendant against whom this claim can be properly be made, is fatal. The plaintiffs’ excessive

bail cause of action is thus dismissed. 11 The paragraphs of plaintiffs’ excessive bail cause of

action that address the problems that occurred when Colby Hunt attempted to post the $5,000

bail set for him are addressed under the due process cause of action.

       4. Due Process

       The court previously concluded that plaintiffs are precluded from raising claims about a

lack of constitutionally sufficient probable cause because that issue was fully and fairly litigated

in state court. Those portions of plaintiffs’ complaints alleging violations of their substantive and

procedural due process rights on the ground of insufficient probable cause are thus necessarily

dismissed. See supra, fn. 8. The court addresses here, nonetheless, plaintiffs’ allegations about

Colby Hunt’s attempts to post bail, because while the allegation was perhaps inartfully pled as an

excessive bail claim, this is the cause of action to which these allegations apply.



10
   The complaints are also devoid of any allegation that connects Attorney McUne to Attorney
Garrett, nor of any allegation that asserts Attorney Garrett supervised Attorney McUne.
11
   This cause of action is count seven in both the First Amended Complaint and in the second
proposed Second Amended Complaint.
                                                 15
       Plaintiffs allege that because Colby Hunt was required to post bail of $10,000 instead of

$5,000 as set by the magistrate that defendant Gower violated his constitutional rights. Plaintiffs

set forth these factual allegations primarily in their Excessive Bail cause of action, although they

more properly constitute an allegation of the deprivation of Colby Hunt’s protected liberty

interest under the Fourteenth Amendment. See Meechaicum, 696 F.2d at 791–72 (“[T]he right of

an accused to freedom pending trial is inherent in the concept of a liberty interest protected by

the due process clause of the Fourteenth Amendment.”)

       In various iterations of the complaint, plaintiffs allege that notwithstanding the magistrate

judge having reduced bail to $5,000 at his initial appearance, the following individuals and/or

entities refused to accept less than $10,000 bail before releasing Colby Hunt from custody: Iron

County Sheriff’s Office (ICSO), “Defendants,” ICSO personnel, and Sheriff Gower (only in his

supervisory capacity). 12 (Compl. ¶¶ 86, 126, 151–55, ECF No. 2; First Am. Compl. ¶¶ 86, 128,

153–57, ECF No. 3; first proposed Sec. Am. Compl. ¶¶ 89, 165–69, ECF No. 11-1; and second

proposed Sec. Am. Compl. ¶¶ 26, 83–88, ECF No. 57-1.)

       As presently pled—particularly because plaintiffs’ second proposed Second Amended

Complaint re-alleges and incorporates by reference “any and all previous allegations set forth in

previous pleadings, if applicable, including all previous factual allegations and all allegations

regarding the legal bases and applicable law regarding Plaintiff(s)’ claims,” (second proposed



12
  The court assumes that allegations against Attorney Garrett do not apply to plaintiffs’ factual
allegations about posting bail. Because plaintiffs’ allegations about posting bail were made in
their Excessive Bail cause of action, rather than in their Due Process cause of action, however,
this is unclear in the complaints. Attorney Garrett is not alleged to have any control or policy-
making authority over the jail or the county’s correctional officers, and thus is not considered
here.
                                                 16
Sec. Am. Compl. ¶ 12), this allegation lacks sufficient specificity as to the responsible party and

thus fails to provide fair notice of this claim.

        Even assuming plaintiffs’ second proposed Second Amended Complaint is the final word

on their allegations, Sheriff Gower is named only in his supervisory capacity. There is no

allegation that Sheriff Gower personally refused to accept the $5,000 bond, nor that he instructed

any Sheriff’s department or jail personnel to refuse to accept the $5,000 bond. Further, “[a]

plaintiff may succeed on a § 1983 supervisory-liability claim by showing that the defendant

‘promulgated, created, implemented, or possessed responsibility for the continued operation of a

policy that . . . caused the complained of constitutional harm’ and ‘acted with the state of mind

required to establish the alleged constitutional deprivation.’” Moya v. Garcia, 895 F.3d 1229

(10th Cir. 2018) (quoting Dodds v. Richardson, 614 F.3d 1185, 1199 (10th Cir. 2010)). While

plaintiffs have vigorously alleged throughout the complaints that Sheriff Gower had the state of

mind to commit a constitutional violation, there are no non-conclusory allegations that he

“promulgated, created, implemented, or possessed responsibility for the continued operation of a

policy” of accepting less than court-ordered bail. Contra Dodds, 614 F.3d 1185. Thus, there is no

factual basis to support liability against Sheriff Gower.

        The court further concludes that plaintiffs should not be allowed to amend the complaint

to state a cause of action on this claim. Under the Federal Rules of Civil Procedure, “A party

may amend its pleadings once as a matter of course.” Fed. R. Civ. P. 15(a). Plaintiffs have done

that. The subsequent proposed pleadings fail to cure the deficiencies and amendment appears to

be futile. “Refusing leave to amend is generally only justified upon a showing of undue delay,

undue prejudice to the opposing party, bad faith or dilatory motive, failure to cure deficiencies


                                                   17
by amendments previously allowed, or futility of amendment.” Frank v. U.S. West, Inc., 3 F.3d

1357, 1365 (10th Cir. 1993). In total, the plaintiffs have already filed at least six versions of their

complaint and/or proposed complaints, and none of them allege a factual basis for this claim

against Sheriff Gower.

       In addition, defendants specifically identified the deficiencies in the factual assertions

supporting this claim and moved to dismiss it. In response, plaintiffs filed two motions for leave

to amend that are silent about additional facts that would support liability on this claim. Neither

motion even suggests that plaintiffs have additional facts that could be alleged sufficient to

support Sheriff Gower’s liability on this claim. Plaintiffs’ reply memorandum specifically

addresses the proposed amended supervisory liability claims and argues that they do not just

claim that other defendants were merely acting with Sheriff Gower’s “knowledge and

acquiescence,” but that Sheriff Gower was “intentionally directing the other Defendants’ actions

as part of a deliberate effort to retaliate against Plaintiffs.” (Pls.’ Reply Memo. 9-10, ECF No.

57.) The problem with this argument is that plaintiffs have never alleged anything but conclusory

statements regarding Sheriff Gower’s intentional direction, actions, or policies, and certainly

none regarding the bail posting issue. Thus, this claim is dismissed and leave to amend is denied.

       5. Selective Enforcement (Discrimination, Equal Protection)

       Plaintiffs allege, under the Fourteenth Amendment, that state officials singled them out

for discriminatory and unequal treatment by selectively enforcing laws against them while

similarly situated individuals—including Allen Bailey—were not prosecuted. A claim for

selective enforcement requires plaintiffs to first allege specific facts, as opposed to conclusory

statements, to show that “others similarly situated generally have not been proceeded against for


                                                  18
the type of conduct forming the basis of the charge” against them. U.S. v. Salazar, 720 F.2d

1482, 1487 (10th Cir. 1983). Second, plaintiffs must allege that “the selection has been invidious

or in bad faith and based on intentional, purposeful discrimination stemming from impermissible

considerations such as race, religion, or the desire to prevent the exercise of other

constitutionally secured rights.” York v. Secretary of Treasury, 774 F.2d 417, 422 (10th Cir.

1985).

         Plaintiffs’ various complaints fail to adequately allege the first element of a selective

enforcement claim. They have not alleged the existence of any similarly situated individuals who

engaged in the type of conduct for which plaintiffs were charged, specifically gelding animals

belonging to others leading to a charge of Wanton Destruction of Livestock. At most, they have

merely made wholly conclusory allegations that there are others similarly situated, including

Allen Bailey. With respect to Bailey’s conduct, however, they allege he engaged in trespassing,

vandalizing, stealing water and personal property, and telephone threats. (First Am. Compl.

¶¶121–22, 165, ECF No. 3; first proposed Sec. Am. Compl. ¶¶ 125–26, 177, ECF No. 11-1; and

second proposed Sec. Am. Compl. ¶¶ 18–19, 30, 65–66, ECF No. 57-1.) This is not the same or

similar conduct as plaintiffs’ conduct.

         There is no allegation in any of the complaints that identify any individuals who engaged

in the same conduct as plaintiffs but were not prosecuted, which is fatal to their claim because it




                                                  19
does not meet the first element of the cause of action. 13 Thus, plaintiffs have failed to adequately

allege a selective enforcement claim and this claim is dismissed.14

       6. Just Compensation

       Plaintiffs allege that one of their horses was damaged when it panicked and ran into a

squeeze chute and was injured during a nighttime search of horses in their corral by Deputy

Humphries on November 6, 2013. Plaintiffs also allege that Deputy Humphries also told them

they could not sell a brown gelding in their corral pending DNA testing. They further allege that

Deputy Humphries informed them on this date that he was investigating a claim by Allen Bailey

of the theft of a pinto and/or brown gelding horse. 15 (First Am. Compl. ¶¶ 87, 89–94, 129, 158,

ECF No. 3; first proposed Sec. Am. Compl. ¶¶ 90, 92–94, 180, ECF No. 11-1; and second

proposed Sec. Am. Compl. ¶¶ 27, 89, 95, ECF No. 57-1.) These actions, plaintiffs allege, amount

to property damage and deprival of their property without due process or just compensation.

       The takings clause of the Fifth Amendment, which applies to the states through the

Fourteenth Amendment, provides as follows: “[N]or shall private property be taken for public

use, without just compensation.” U.S. Const. amend. V. None of plaintiffs’ complaints assert that

defendants damaged or took their property for “public use.” Additionally, plaintiffs failed to

respond to this argument in defendants’ motion to dismiss and did not allege otherwise in their




13
   Even if the court were to consider the separate conduct of Allen Bailey, it could take judicial
notice that Iron County officials subsequently charged him with six counts of criminal trespass
and one count of threat of violence.
14
   Plaintiffs’ selective enforcement claim is count ten in the First Amended Complaint and count
three of the second proposed Second Amended Complaint.
15
   The court notes that these incidents took place prior to plaintiffs’ Preliminary Hearing on
November 13, 2013.
                                                 20
subsequently proposed complaints. Based on this, the court dismisses plaintiffs’ takings claim for

failure to state a claim on which relief can be granted. 16

       7. Municipal Liability

       Plaintiffs allege that Iron County is responsible for violating their constitutional rights

under a theory of municipal liability. “Municipalities can be liable under 42 U.S.C. § 1983 only

for their own unlawful acts.” Pyle v. Woods, 874 F.3d 1257, 1266 (10th Cir. 2017). To state a

cause of action under this theory, plaintiffs must allege “the existence of a municipal policy or

custom which directly caused the alleged injury.” Id. “A policy or custom includes a formal

regulation or policy statement, an informal custom that amounts to a widespread practice,

decisions of municipal employees with final policymaking authority, ratification by final

policymakers of the decisions of subordinates to whom authority was delegated, and the

deliberately indifferent failure to adequately train or supervise employees.” Id. A custom, even if

not formally approved by the relevant decision maker(s), must have “such widespread practice as

to have the force of law,” and result in actions that are “continuing, persistent and widespread.”

Carney v. City and County of Denver, 534 F.3d 1269, 1274 (10th Cir. 2008). Showing such a

custom requires allegations of similar mistreatment of similarly situated individuals within the

municipality. Id. Plaintiffs must also allege how such policies or customs were causally linked to

a particular violation of their rights. Monell v. Dept. of Soc. Servs., 436 U.S. 659 (1978).

       Plaintiffs’ various complaints are entirely void of allegations of either formal or informal

policies or customs of Iron County officials leading to constitutional violations. Instead, the

complaints merely contain conclusory statements that defendants “engaged in policies,

16
  Plaintiffs’ just compensation claim is count eleven in the First Amended Complaint and count
ten in the second proposed Second Amended Complaint.
                                                  21
procedures, customs, practices, training, and supervision” that resulted in violation of their

constitutional rights. Plaintiffs also fail to allege similarly situated individuals being similarly

mistreated to demonstrate the existence of an informal policy or custom to violate constitutional

rights. They fail to allege specific facts demonstrating a causal link between Iron County policies

or customs of violating constitutional rights to a particular violation of plaintiffs’ rights. Instead,

they merely state the elements of the cause of action and conclusorily claim that defendants

engaged in this conduct. Without sufficient factual allegations to support a reasonable inference

of a municipal liability cause of action, however, the court must dismiss this cause of action. 17

        8. Declaratory Judgment

        Plaintiffs’ first cause of action in both the First Amended Complaint and the second

proposed Second Amended Complaint is for Declaratory Judgment. In the First Amended

Complaint, this claim primarily addresses the brand inspection of ownership issue in determining

probable cause for a charge of Wanton Destruction of Livestock, which the plaintiffs have now

abandoned. (First Am. Compl. ¶¶ 123–26, ECF No. 3.) The court dismisses this count.

        In the second proposed Second Amended Complaint, plaintiffs seek declaratory judgment

that their constitutional rights were violated under every other cause of action pled elsewhere in

the complaint. The court has already determined that none of the other causes of action state

claims upon which relief can be granted; thus, paragraphs A through J of plaintiffs’ first cause of

action in the second proposed Second Amended Complaint are dismissed for the same reasons.

In paragraph K, however, plaintiffs seek a determination that was not previously pled. This

paragraph states: “Determination as to whether, following the outcome of the Jay Hunt trial,

17
  Plaintiffs’ municipal liability claim is count thirteen in the First Amended Complaint and count
eleven in the second proposed Second Amended Complaint.
                                                  22
Defendants threatened to “break the bank” in an attempt to crush Plaintiff Colby Hunt by

convicting him of a serious felony, in further demonstration of their malice and ill-will towards

Plaintiffs Hunt.” (Second proposed Sec. Am. Compl. ¶ 59(K), ECF No. 57-1. See also ¶ 43.)

       The alleged threatening statement does not state a claim for relief itself. At best, and

based on the number of times plaintiffs use the term “malice” or “malicious” throughout the

complaint, the court concludes that they are attempting to state a claim for malicious prosecution.

If so, the claim must be dismissed. A § 1983 “malicious prosecution claim includes the following

elements: (1) the defendant caused the plaintiff’s continued confinement or prosecution; (2) the

original action terminated in favor of the plaintiff; (3) no probable cause supported the original

arrest, continued confinement, or prosecution; (4) the defendant acted with malice; and (5) the

plaintiff sustained damages.” Wilkins v. DeReyes, 528 F.3d 790, 799 (2008). Plaintiffs here were

convicted of the criminal charges against them, and, as noted above, the state court found that

probable cause supported the prosecution. Thus, this paragraph does not state a claim for relief

and is dismissed.

                                         CONCLUSION

       The court understands the plaintiffs’ frustration with the Sheriff’s Office’s failure to

respond to their complaints about stray horses and the impact their neighbor’s conduct was

having on them and their operations. In a civil society, however, a party cannot simply take the

law into his own hands and use self-help in disregard of another’s property and legal rights. No

matter how frustrating, the plaintiffs were required to seek legal recourse, not self-help. The

claims plaintiffs now attempt to assert fail for the reasons stated above. The motion to lift the




                                                 23
stay is GRANTED (ECF No. 46), defendants’ Motion to Dismiss is GRANTED (ECF No. 6),

and plaintiffs’ Motion to Amend is DENIED. (ECF No. 47.)

      SO ORDERED this 27th day of February, 2019.

                                                   BY THE COURT:



                                                    ______________________________
                                                    Clark Waddoups
                                                    United States District Court Judge




                                            24
